United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                                       August 20, 2007
                      FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                                No. 05-50817
                              Summary Calendar


UNITED STATES OF AMERICA

                         Plaintiff - Appellee

      v.

JOSE ISRAEL BATRES - PINEDA

                         Defendant - Appellant

                               --------------------
                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:04-CR-466-1
                               --------------------

Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Court-appointed counsel for Jose Batres-Pineda (Batres) has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Batres, who has been deported to El Salvador, has not filed
a response to counsel’s motion. Our independent review of the record and
counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-50817

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2